PER CURIAM.
Defendant contends that the Court of Appeals erred in holding (1) that defendant was not entitled to a jury instruction on self-defense, and (2) that the trial court adequately explained the principles of acting in concert as they applied to the evidence in this case.
We have carefully reviewed the opinion of the Court of Appeals and the briefs and authorities relating to defendant’s contentions. We conclude that the result reached by the Court of Appeals, its reasoning, and the legal principles enunciated by it are correct and adopt that opinion as our own.
The decision of the Court of Appeals is
Affirmed.